

115 S1323 IS: Young Fishermen’s Development Act of 2017
U.S. Senate
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1323IN THE SENATE OF THE UNITED STATESJune 8, 2017Mr. Sullivan (for himself, Ms. Murkowski, Mr. Markey, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo preserve United States fishing heritage through a national program dedicated to training and
			 assisting the next generation of commercial fishermen, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Young Fishermen’s Development Act of 2017. 2.DefinitionsIn this Act:
 (1)Sea Grant InstitutionThe term Sea Grant Institution means a sea grant college or sea grant institute, as those terms are defined in section 203 of the National Sea Grant College Program Act (33 U.S.C. 1122).
 (2)Young fishermanThe term young fisherman means an individual who— (A)(i)desires to participate in the commercial fisheries of the United States, including the Great Lakes fisheries;
 (ii)has worked as a captain, crew member, deckhand, or other at-sea position on a commercial fishing vessel for not more than 10 years of cumulative service; or
 (iii)is a beginning commercial fisherman; and (B)is less than 35 years of age.
				3.Establishment of program
 (a)In generalThe Secretary of Commerce, acting through the National Sea Grant Office, shall establish a program to provide training, education, outreach, and technical assistance initiatives for young fishermen.
 (b)DesignationThe program established under subsection (a) shall be known as the Young Fishermen’s Development Grant Program.
			4.Grants
 (a)In generalIn carrying out the Young Fishermen’s Development Grant Program (referred to in this section as the Program), the Secretary shall make competitive grants to support new and established local and regional training, education, outreach, and technical assistance initiatives for young fishermen, including programs, workshops, and services relating to—
 (1)seamanship, navigation, electronics, and safety; (2)vessel and engine care, maintenance, and repair;
 (3)innovative conservation fishing gear engineering and technology; (4)sustainable fishing practices;
 (5)entrepreneurship and good business practices; (6)direct marketing, supply chain, and traceability;
 (7)financial and risk management, including vessel, permit, and quota purchasing; (8)State and Federal legal requirements for specific fisheries, including reporting, monitoring, licenses, and regulations;
 (9)State and Federal fisheries policy and management; (10)mentoring, apprenticeships, or internships; and
 (11)any other activities, opportunities, or programs as determined appropriate by the Secretary. (b)Eligibility (1)ApplicantsTo be eligible to receive a grant under the Program, the recipient must be a collaborative State, Tribal, local, or regionally based network or partnership of public or private entities, which may include—
 (A)a Sea Grant Institution; (B)a Federal, State, or tribal agency;
 (C)a community-based or nongovernmental organization; (D)fishermen’s cooperatives or associations, including permit banks and trusts;
 (E)Alaska Native corporations; (F)a college or university (including an institution awarding an associate’s degree), or a foundation maintained by a college or university; or
 (G)any other appropriate entity as determined by the Secretary. (2)ParticipantsAll young fishermen seeking to participate in the commercial fisheries of the United States and the Great Lakes are eligible to participate in the activities funded through grants provided for in this section, except that participants in such activities shall be selected by each grant recipient.
				(c)Maximum term and amount of grant
 (1)In generalA grant under this section shall— (A)have a term of no more than 3 fiscal years; and
 (B)be in an amount that is not more than $200,000 for each fiscal year. (2)Consecutive grantsAn eligible recipient may receive consecutive grants under this section.
 (d)Matching requirementTo be eligible to receive a grant under this section, a recipient shall provide a match in the form of cash or in-kind contributions in the amount equal to or greater than 25 percent of the funds provided by the grant.
 (e)Regional balanceIn making grants under this section, the Secretary shall, to the maximum extent practicable, ensure geographic diversity.
 (f)PriorityIn awarding grants under this section, the Secretary shall give priority to partnerships and collaborations that are led by or include nongovernmental fishing community-based organizations and school-based fisheries educational organizations with expertise in fisheries and sustainable fishing training and outreach.
 (g)Cooperation and evaluation criteriaIn carrying out this section and especially in developing criteria for evaluating grant applications, the Secretary shall cooperate, to the maximum extent practicable, with—
 (1)Sea Grant Institutions and extension agents of such institutions; (2)community-based and nongovernmental fishing organizations;
 (3)Federal and State agencies, including Regional Fishery Management Councils established under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1851 et seq.);
 (4)colleges and universities with fisheries expertise and programs; and (5)other appropriate partners as determined by the Secretary.
 (h)ProhibitionA grant under this section may not be used to purchase any fishing license, permit, quota, or other harvesting right.
			5.Funding
 (a)In generalOf the amount made available to the Secretary of Commerce under section 311(e) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861(e)) for each of fiscal years 2018 through 2022, the Secretary shall use $2,000,000 to carry out section 4 of this Act.
 (b)Proportional allocationThe amount obligated under this section each fiscal year for activities in each fishery management region shall be in the same proportion as the portion of the total amount obligated under this section for that fiscal year that was collected in that region.